Citation Nr: 1425750	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-18 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for right shoulder rotator cuff tendonitis with degenerative joint disease.

2. Entitlement to a rating in excess of 20 percent for left shoulder rotator cuff tendonitis with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1954 to May 1974.  

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that medical evidence relevant to the Veteran's appeal was received at the AOJ after it issued the statement of the case in June 2011, but before the appeal was certified to the Board in April 2014.  A February 2012 private examination report, July 2012 VA Aid and Attendance or Housebound examination report, and an August 2013 VA Aid and Attendance or Housebound Examination report each include findings pertinent to the Veteran's claims for increased ratings of his service-connected shoulder disabilities.  When the AOJ receives additional evidence after the statement of the case has been issued but before the appeal is certified and transferred to the Board, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  The examination reports are pertinent to the issues on appeal.  The AOJ did not issue a supplemental statement of the case addressing this evidence.  As such, remand is required.  

The Veteran was afforded a VA shoulder examination in May 2011.  Given the length of the intervening period, another VA examination is needed to determine the current severity the Veteran's service-connected shoulder disabilities.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Secure for the record any updated treatment records since August 2013 regarding the Veteran's shoulder disabilities.

2. The Veteran should be scheduled for a VA orthopedic evaluation to ascertain the current nature and severity of his service-connected shoulder disabilities.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

3. The AOJ should then review the expanded record (to include all evidence received subsequent to the June 2011 statement of the case) and readjudicate the issues on appeal.  The AOJ should then issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



